Federated Clover Value Fund II Primary Shares Service Shares Federated Capital Appreciation Fund II Primary Shares Service Shares Federated Capital Income Fund II Federated Equity Income Fund II Federated Fund for U.S. Government Securities II Federated High Income Bond Fund II Primary Shares Service Shares Federated International Equity Fund II Federated Kaufmann Fund II Primary Shares Service Shares Federated Market Opportunity Fund ii Service Shares Federated Mid-Cap Growth Strategies Fund II Federated Prime Money Fund II Federated Quality Bond Fund II Primary Shares Service Shares Portfolios of Federated Insurance Series (“Portfolios”) SUPPLEMENT TO THE STATEMENTS OF ADDITIONAL INFORMATION DATED APRIL 30, 2009. 1.As of March 31, 2009, Thomas G. Bigley retired from his position as a Trustee of the Portfolios and as a member of the Audit Committee and the Nominating Committee. 2.Please replace the fund ownership information for Mr. O’Neill and Mr. Will with the following information: BOARD OWNERSHIP OF SHARES IN THE FUND AND IN THE FEDERATED FAMILY OF INVESTMENT
